Exhibit 10.1


DEFAULT WAIVER AGREEMENT


THIS DEFAULT WAIVER AGREEMENT, dated as of October 31, 2007 (this “Agreement”),
among VoIP Inc. (“Borrower”), the parties identified on Schedule A hereto
(“Secured Lenders”) (each a “Party” and collectively the “Parties”).
 
W I T N E S S E T H:


WHEREAS, Secured Lenders have entered into financing arrangements with the
Borrower pursuant to which the Secured Lenders were issued certain notes and the
rights to first refusal of any future financing; and
 
WHEREAS, the Borrower is not in material compliance with the terms of the
Secured Lender Transaction Documents and the Borrower and Secured Lenders wish
to waive certain past defaults under the terms and conditions set forth in this
Agreement.
 
NOW THEREFORE, in consideration of the mutual benefits accruing to Secured
Lenders and Borrower and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto do hereby agree
as follows:
 

1.
DEFINITIONS.

 
As used in this Agreement, the following terms shall have the meanings ascribed
to them below:


“Financing Defaults” means the Borrower’s failure to offer the Recent Financing
to the Secured Lenders and the Borrower’s failure to use fifteen percent (15%)
of the Recent Financing to pay off the Notes.


“Recent Financing” means the financing the Borrower completed with Allen Angel
on September 26, 2007, referenced in the Form 8K filed by the Borrower with the
Securities Exchange Commission (“SEC”) on October 2, 2007.


“Secured Lenders Transaction Documents” means all agreements, instruments and
other documents that Borrower and/or Secured Lenders entered into on or about
July 5, 2005, January 6, 2006, February 2, 2006, October 17, 2006, February 1,
2007, February 16, 2007, April 6, 2007, July 27, 2007, and September 12, 2007
respectively, and all transaction documents as defined in such agreements,
instruments and other documents together with all documents related thereto, as
may have been amended.
 

2. ACKNOWLEDGEMENTS, ASSIGNMENTS AND PAYMENT.

 
2.1  Acknowledgement of Defaults. Borrower acknowledges that it is in material
default of numerous covenants, undertakings and terms of the Secured Lender
Transaction Documents.


2.2 Price Reset. The conversion price of all outstanding notes payable to the
Secured Lenders is reset to the lesser of (i) $0.50 or (ii) seventy percent
(70%) of the three (3) lowest closing bid prices for the ten (10) days prior to
the conversion or exercise date and the exercise price of all outstanding
warrants issued to the Secured Lenders is reset to the $0.50.
 
2.3  Conversion Limitations. Each Subscriber agrees that in each Calendar month
all if its conversions will be limited to the greater of (i) 10% of the amount
of debt owed to it as of the date of this Agreement or (ii) conversions
resulting in the issuance of common stock of the Borrower equaling fifteen
percent (15%) of the trading volume, per calendar month on a non-cumulative
basis, of the Borrower’s common stock as reported by Bloomberg, L.P.


2.4 Acknowledgement. Borrower hereby acknowledges that it has informed Allen
Angel and he has agreed, that any security interests he has in any assets of the
Borrower or any of its subsidiaries are subordinate to the security interests of
the Secured Lenders.


2.5 Warrant Registration. Borrower shall file with the Securities Exchange
Commission (“SEC”) one or more Forms SB-2 registration statements (as defined
below) (or such other form that it is eligible to use) in order to register the
shares underlying all warrants now outstanding to the Secured Lenders (the
“Warrants”), for resale and distribution under the 1933 Act. The Registration
Statement with respect to the Common Stock issuable upon exercise of the
Warrants (“Registration Statement”) must be filed not later than sixty (60) days
from the date of this Agreement (“Filing Date”) and declared effective by the
Commission not later than one hundred and twenty (120) days after the Filing
Date (“Effective Date”).  


2.6 Registration Restrictions. Pursuant to Section 9(n) of the Subscription
Agreement dated January 6, 2006, between Borrower and Secured Lenders and any
such other substantially similar provision contained in the Secured Lenders
Transaction Documents, the Borrower is prohibited from filing registration
statements to register securities other than those allowed in the Subscription
Agreement dated January 6, 2006, between Borrower and Secured Lenders and any
such other substantially similar provision contained in the Secured Lenders
Transaction Documents. The Secured Lenders each waive such prohibition solely in
connection with the Registration Statement required to be filed by this
Agreement.
 
5

--------------------------------------------------------------------------------




   2.7 Default Waiver. The Secured Lenders hereby waive solely the Financing
Defaults.


2.8 Public Disclosure. Borrower will file a form 8-K with the SEC within 3
business days of the date of this Agreement.


2.9 Effect on Transaction Documents. Subject to the waivers and amendments
provided herein, all of the terms and conditions of the Transaction Documents
shall continue in full force and effect after the execution of this Agreement
and shall not be in any way changed, modified or superseded by the terms set
forth herein, including but not limited to, any other obligations the Borrower
may have to the Secured Lenders under the Transaction Documents.  Except as
expressly set forth herein, this Agreement shall not be deemed to be a waiver,
amendment or modification of any provisions of the Transaction Documents or of
any right, power or remedy of the Secured Lenders, or constitute a waiver of any
provision of the Transaction Documents (except to the extent herein set forth),
or any other document, instrument and/or agreement executed or delivered in
connection therewith, in each case whether arising before or after the date
hereof or as a result of performance hereunder or thereunder.  The Secured
Lenders reserve all rights, remedies, powers, or privileges available under the
Transaction Documents, at law or otherwise.  This Agreement shall not constitute
a novation or satisfaction and accord of the Transaction Documents or any other
document, instrument and/or agreement executed or delivered in connection
therewith.
 

3.  MISCELLANEOUS.



3.1 Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, the successors and permitted assigns of the Parties. Neither
party hereto may assign or permit the assignment of its obligations without
first requiring the assignee of such obligation to assume such assigning party’s
rights and obligations under this Agreement. Except as required by the preceding
sentence, neither party may assign its rights or obligations under this
Agreement without the other party’s prior written consent.


3.2 Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed by and construed under the laws of the State of New York applicable to
contracts made and to be performed entirely within the State of New York. Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the State and County of New York for the adjudication
of any dispute hereunder or in connection herewith or therewith or with any
transaction contemplated hereby or thereby, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE BREACH, TERMINATION OR
VALIDITY OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (II) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS AGREEMENT AND HAS HAD AN OPPORTUNITY TO SEEK SEPARATE
COUNSEL OF ITS OWN CHOICE TO REVIEW THIS AGREEMENT, (III) EACH SUCH PARTY MAKES
THIS WAIVER VOLUNTARILY, AND (IV) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 3.2.


3.3 Injunctive Relief. Each Party acknowledges and agrees that a breach by it of
its obligations hereunder will cause irreparable harm to the other and that the
remedy or remedies at law for any such breach will be inadequate and agrees, in
the event of any such breach, in addition to all other available remedies, the
non-breaching party shall be entitled to an injunction restraining any breach
and requiring immediate and specific performance of such obligations without the
necessity of showing economic loss or the posting of any bond.
 
6

--------------------------------------------------------------------------------




3.4 Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that in such case the parties shall negotiate in good faith
to replace such provision with a new provision which is not illegal,
unenforceable or void, as long as such new provision does not materially change
the economic benefits of this Agreement to the parties.


 
3.5  Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered by facsimile transmission.
 
3.6 Notices. Any notice, demand or request required or permitted to be given by
the respective parties hereto pursuant to the terms of this Agreement shall be
in writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission, unless such delivery is made on a day that is
not a Business Day, in which case such delivery will be deemed to be made on the
next succeeding Business Day, (ii) on the next Business Day after timely
delivery to an overnight courier and (iii) on the Business Day actually received
if deposited in the U.S. mail (certified or registered mail, return receipt
requested, postage prepaid), addressed as follows:
 
To Borrower:
VoIP, Inc.
 
151 So. Wymore Road, Suite 3000
 
Altamonte Springs, FL 32714
 
Attn: Anthony Cataldo, CEO
 
Fax: (407) 389-3233
   
With a copy by telecopier only to:
       
Sichenzia Ross Friedman Ference LLP
 
61 Broadway, 32nd Floor
 
New York, NY 10006
 
Attn: Marc Ross, Esq.
 
Fax: (212) 930-9725
   
To Secured Lenders:
To the addresses and facsimile numbers listed
 
on Schedule A hereto.
   
With a copy by telecopier only to: 
       
Grushko & Mittman, P.C.
 
551 Fifth Avenue, Suite 1601
 
New York, New York 10176
 
Attention: Barbara R. Mittman, Esq.
 
Fax: (212) 697-3575


 
Any Party may change the address(es) to which all notices, requests and other
communications are to be sent by giving written notice of such address change to
the other Parties in conformity with this Section 3.6, but such change shall not
be effective until notice of such change has been received by the other Party.
 
3.7 Entire Agreement; Amendments. This Agreement constitutes the entire
agreement between the parties with regard to the subject matter hereof and
thereof, superseding all prior agreements or understandings, whether written or
oral, between or among the parties. No amendment, modification or other change
to this Agreement or waiver of any agreement or other obligation of the parties
under this Agreement may be made or given unless such amendment, modification or
waiver is set forth in writing and is signed by Assignors and Secured Lenders.
Any waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.
 
3.8 Headings. The headings used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.
 
[REST OF THIS PAGE LEFT INTENTIONALLY BLANK]
 
7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.
 
BORROWER

VOIP INC.  
/s/ Anthony Cataldo

--------------------------------------------------------------------------------

Name: Anthony Cataldo
Title: Chief Executive Officer

 
SECURED LENDERS
 
/s/ ALPHA CAPITAL ANSTALT f/k/a ALPHA CAPITAL AKTIENGESELLSCHAFT
   
ALPHA CAPITAL ANSTALT f/k/a ALPHA CAPITAL AKTIENGESELLSCHAFT
         
/s/ BRIO CAPITAL L.P.
 
/s/ BRISTOL INVESTMENT FUND, LTD.
BRIO CAPITAL L.P.
 
BRISTOL INVESTMENT FUND, LTD.
     
/s/ CENTURION MICROCAP, L.P.
 
/s/ CHESTNUT RIDGE PARTNERS LP
CENTURION MICROCAP, L.P.
 
CHESTNUT RIDGE PARTNERS LP
     
/s/ DKR SOUNDSHORE OASIS HOLDING FUND LTD.
 
/s/ CMS CAPITAL
DKR SOUNDSHORE OASIS HOLDING FUND LTD.
 
CMS CAPITAL
By: DKR Oasis Management Company, its investment manager
         
/s/ DOUBLE U MASTER FUND L.P.
 
/s/ ELLIS INTERNATIONAL LTD.
DOUBLE U MASTER FUND L.P.
 
ELLIS INTERNATIONAL LTD.
     
/s/ GRUSHKO & MITTMAN, P.C.
 
/s/ IROQUOIS MASTER FUND, LTD.
GRUSHKO & MITTMAN, P.C.
 
IROQUOIS MASTER FUND, LTD.
     
/s/ OSHER CAPITAL INC.
 
/s/ PLATINUM LONG TERM GROWTH II INC.
OSHER CAPITAL INC.
 
PLATINUM LONG TERM GROWTH II INC.
     
/s/ STONESTREET LIMITED PARTNERSHIP
 
/s/ WHALEHAVEN CAPITAL FUND LTD.
STONESTREET LIMITED PARTNERSHIP
 
WHALEHAVEN CAPITAL FUND LTD.

 
ACKNOWLEDGEMENT


Allen Angel hereby acknowledges that any security interest he has in any assets
of VoIP, Inc. or any of its subsidiaries is subordinate to the security
interests granted to the Secured Lenders and may only be collected upon once the
Secured Lenders are paid in full.
 
 

--------------------------------------------------------------------------------

Allen Angel

 
8

--------------------------------------------------------------------------------


 
SCHEDULE A


Alpha Capital Anstalt
Ellis International Ltd.
Pradafant 7
Swiss Tower, 16th Floor, Panama
9490 Furstentums
Republic of Panama
Vaduz, Lichtenstein
(516) 887-8990
Fax: 011-42-32323196
 
 
 
Brio Capital, L.P.
Grushko & Mittman, P.C.
523 Albermale Road
551 Fifth Avenue, Suite 1601
Cedarhurst, NY 11516
New York, New York 10176
(646) 390-2158
Fax: (212) 697-3575
 
 
Bristol Investment Fund, Ltd.
Iroquois Master Fund, Ltd.
c/o Bristol Capital Advisers, LLC
641 Lexington Avenue, 26th Floor
10990 Wilshire Boulevard, Suite 1410
New York, NY 10022
Los Angeles, California 90024
(212) 207-1412
Fax: (310) 696-0334
 
Attn: Amy Wang, Esq.
 
 
 
Centurion Microcap, L.P.
Osher Capital
3014 Avenue L
5 Sansberry Lane
Brooklyn, NY 11210
Spring Valley, NY 10977
Fax: (718) 228-9570
(212) 586-8224
 
 
Chestnut Ridge Partners, L.P.
Platinum Long term Growth II, Inc.
50 Tice Boulevard
152 West 57th Street
Woodcliff Lake, NJ 07677
New York, NY 10019
Fax: (201) 802-9450
(212)
 
 
CMS Capital
Stonestreet Limited Partnership
9612 Van Nuys Boulevard, Suite 108
33 Prince Arthur Avenue
Panorama City, CA 91402
Tornoto Ont. M5K 1B2
(818) 907-3372
Canada
 
(416) 323-3693
 
 
DKR Soundshore Oasis Holding Fund, Ltd.
Whalehaven Capital Fund Limited
c/o DKR Capital Partners, L.P.
c/o FWS Capital Ltd.
1281 East Main Street
3rd Floor, 14 Par-Laville Road
Stamford CT 06902
Hamilton, Bermuda HM08
(203) 674-4737
Fax: (441) 295-5262
 
 
Double U Master Fund, L.P.
 
c/o Navigator Management, Ltd.
 
Harbor House, Waterfront Drive, P.O Box 972
 
Road Town BVI
 
(284) 494-4770
 

 
9

--------------------------------------------------------------------------------

